
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.56


Form of
Boston Scientific Corporation
2000 Long-Term Incentive Plan
Deferred Stock Unit Award Agreement
February 28, 2006

BOSTON SCIENTIFIC CORPORATION

--------------------------------------------------------------------------------



BOSTON SCIENTIFIC CORPORATION
INTENT TO GRANT
DEFERRED STOCK UNIT AWARD AGREEMENT

        This Agreement, dated as of the 28th day of February 2006 (the "Grant
Date"), is between Boston Scientific Corporation, a Delaware corporation (the
"Company"), and James R. Tobin (the "Participant"), an employee of the Company
or any of its affiliates or subsidiaries. All capitalized terms not otherwise
defined herein shall have the meaning ascribed thereto in the Company's
Long-Term Incentive Plan set forth on the Signature Page of this Agreement (the
"Plan").

        1.    Grant and Acceptance of Award.    The Company hereby indicates its
intent to award to the Participant that number of Deferred Stock Units set forth
on the Signature Page of this Agreement (the "Unit"), each Unit representing the
Company's commitment to issue to Participant one share of the Company's common
stock, par value $.01 per share (the "Stock"), subject to certain vesting and
other conditions set forth herein. The award is intended to be granted pursuant
to and is subject to the terms and conditions of this Agreement and the
provisions of the Plan.

        2.    Vesting Conditions upon Award of Units.    Participant hereby
acknowledges the intent of the Company to award Units subject to certain vesting
and other conditions set forth herein.

        3.    Satisfaction of Conditions.    Except as otherwise provided in
Section 5 hereof (relating to death of the Participant), Section 6 hereof
(relating to Disability of the Participant) and Section 8 hereof (relating to
Change in Control of the Company), the Company intends to issue shares of Stock
hereunder, subject to the vesting conditions described in Section 7 hereof, in
the seventh month after the Participant's termination of employment. No shares
of Stock shall be issued to Participant prior to the date on which the Units
vest.

        4.    Participant's Rights in Stock.    The shares of Stock if and when
issued hereunder shall be registered in the name of the Participant and
evidenced in the manner as the Company may determine. During the period prior to
the issuance of Stock, the Participant will have no rights of a stockholder of
the Company with respect to the Stock, including no right to receive dividends
or vote the shares of Stock.

        5.    Death.    Upon the death of the Participant while employed by the
Company and its affiliates or subsidiaries, the Company will issue to the
beneficiary of the Participant as set forth under the provisions of the
Company's program of life insurance for employees, a number of shares of Stock
equal to the aggregate number of Units subject to this award.

        6.    Disability.    In the event of the Participant's Disability and
after the Participant has received benefits under the Company's long-term
disability program for at least three months, the Company will issue to
Participant a number of shares of Stock equal to the aggregate number of Units
subject to this award.

        7.    Other Termination of Employment—Vesting Conditions.    If the
employment of the Participant with the Company and its affiliates or
subsidiaries is terminated by the Company for any reason or Participant
separates from the Company and its affiliates or subsidiaries by reason of
Retirement or for any reason other than death or Disability, any Units that
remain subject to vesting conditions shall be void and no Stock shall be issued.
Eligibility to be issued shares of Stock is conditioned on Participant's
continuous employment with the Company through and on the each of the dates set
forth on the Signature Page of this Agreement. The Company shall issue to
Participant a number of shares of Stock equal to the number of vested Units in
accordance with the provisions of Section 3 hereof.

        8.    Change in Control of the Company.    In the event of a Change in
Control of the Company, the Company will issue to Participant a number of shares
of Stock equal to the aggregate number of Units subject to this award.
Notwithstanding the foregoing, if the Change in Control of the Company does

2

--------------------------------------------------------------------------------




not constitute a "change in control" within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance promulgated
thereunder, the issuance of shares of Stock shall be delayed until the seventh
month after the Participant's termination of employment.

        9.    Consideration for Stock.    The shares of Stock are intended to be
issued for no cash consideration.

        10.    Delivery of Stock.    The Company shall not be obligated to
deliver any shares of Stock to be awarded hereunder until (i) all federal and
state laws and regulations as the Company may deem applicable have been complied
with; (ii) the shares have been listed or authorized for listing upon official
notice to the New York Stock Exchange, Inc. or have otherwise been accorded
trading privileges; and (iii) all other legal matters in connection with the
issuance and delivery of the shares have been approved by the Company's legal
department.

        11.    Tax Withholding.    The Participant shall be responsible for the
payment of any taxes of any kind required by any national or local law to be
paid with respect to the Units or the shares of Stock to be awarded hereunder,
including, without limitation, the payment of any applicable withholding,
income, social and similar taxes or obligations. Except as otherwise provided in
this Section, upon the issuance of Stock or the satisfaction of any vesting
condition with respect to the Stock to be issued hereunder, the Company shall
hold back from the total number of shares of Stock to be delivered to the
Participant, and shall cause to be transferred to the Company, whole shares of
Stock having a Fair Market Value on the date the shares are subject to issuance
an amount as nearly as possible equal to (rounded to the next whole share) the
Company's withholding, income, social and similar tax obligations with respect
to the Stock. To the extent of the Fair Market Value of the withheld shares,
Participant shall be deemed to have satisfied Participant's responsibility under
this Section 11 to pay these obligations. The Participant shall satisfy
Participant's responsibility to pay any other withholding, income, social or
similar tax obligations with respect to the Stock, and (subject to such rules as
the Committee may prescribe) may satisfy Participant's responsibility to pay the
tax obligations described in the immediately preceding sentence, by so
indicating to the Company in writing at least thirty (30) days prior to the date
the shares of Stock are subject to issuance and paying the amount of these tax
obligations in cash to the Company within ten (10) business days following the
date the Units vest or by making other arrangements satisfactory to the
Committee for payment of these obligations. In no event shall whole shares be
withheld by or delivered to the Company in satisfaction of tax withholding
requirements in excess of the maximum statutory tax withholding required by law.
The Participant agrees to indemnify the Company against any and all liabilities,
damages, costs and expenses that the Company may hereafter incur, suffer or be
required to pay with respect to the payment or withholding of any taxes. The
obligations of the Company under this Agreement and the Plan shall be
conditional upon such payment or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Participant.

        12.    Investment Intent.    The Participant acknowledges that the
acquisition of the Stock to be issued hereunder is for investment purposes
without a view to distribution thereof.

        13.    Limits on Transferability.    Until the vesting conditions of
this award have been satisfied and shares of Stock have been issued in
accordance with the terms of this Agreement or by action of the Committee, the
Units awarded hereunder are not transferable and shall not be sold, transferred,
assigned, pledged, gifted, hypothecated or otherwise disposed of or encumbered
by the Participant. Transfers of shares of Stock by the Participant are subject
to the Company's Stock Trading Policy.

        14.    Award Subject to the Plan.    The award to be made pursuant to
this Agreement is made subject to the Plan. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
conditions

3

--------------------------------------------------------------------------------




of the Plan will govern and prevail. However, no amendment of the Plan after the
date hereof may adversely alter or impair the issuance of the Stock to be made
pursuant to this Agreement.

        15.    No Rights to Continued Employment.    The Company's intent to
grant the shares of Stock hereunder shall not confer upon the Participant any
right to continued employment or other association with the Company or any of
its affiliates or subsidiaries; and this Agreement shall not be construed in any
way to limit the right of the Company or any of its subsidiaries or affiliates
to terminate the employment or other association of the Participant with the
Company or to change the terms of such employment or association at any time.

        16.    Legal Notices.    Any legal notice necessary under this Agreement
shall be addressed to the Company in care of its General Counsel at the
principle executive offices of the Company and to the Participant at the address
appearing in the personnel records of the Company for such Participant or to
either party at such other address as either party may designate in writing to
the other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.

        17.    Governing Law.    The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws.

        18.    Headings.    The headings contained in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

        19.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to the one and the same instrument.

[remainder of page intentionally left blank]

4

--------------------------------------------------------------------------------



SIGNATURE PAGE

        IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.

PLAN: 2000 LONG-TERM INCENTIVE PLAN
Number of Deferred Stock Units: 250,000

Vesting Schedule:

50%    December 31, 2008
50%    December 31, 2009

    BOSTON SCIENTIFIC CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Title
 
 


--------------------------------------------------------------------------------

James R. Tobin, Participant

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.56

